Citation Nr: 1756246	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  08-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of left biceps rupture with tenotomy, currently rated at 30 percent disabling.

2.  Entitlement to an increased evaluation for status post greater tuberosity fracture, left upper extremity, rotator cuff tendonitis, currently rated at 30 percent disabling.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty with the Army Reserve from January 1993 to August 1993 and from December 2003 to December 2004, including service in the Southwest Asia theater of operations from February 2004 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

In June 2011 and October 2013, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

While the appeal was in remand status, the RO granted entitlement to service connection for left ear hearing loss in a July 2017 rating decision.  Therefore, the Board no longer has jurisdiction over any claim involving left ear hearing loss, and issue remaining on appeal is entitlement to service connection for right ear hearing loss only.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary in this case.  The left biceps and left shoulder disability rating claims were remanded in June 2011 and also in October 2013 for consideration of an extra-schedular rating.  The opinion on this matter was received from the Compensation Service in December 2016.  However, due to the delay in obtaining this opinion, the most recent VA examination to assess the current nature and severity of these disabilities was performed in December 2011, almost six years ago.  The findings at an April 2016 VA examination of the elbow and forearm, although considered by the Compensation Service in December 2016, are incomplete with respect to the left biceps tear and left shoulder disabilities.  

In addition, since the last examination of the right shoulder, the Court has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information, or explain why she could not do so."  For these reasons, the Board determines that the evidence of record is insufficient to determine the appropriate ratings to be assigned for the entire appeal period for the left biceps and left shoulder disabilities.
In addition, the Board finds that another VA opinion should be obtained regarding the etiology of the Veteran's right ear hearing loss.  An opinion was received in April 2016 that found that the left ear hearing loss was related to service, but the right ear hearing loss was not.  However, the opinion with regard to the right ear is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner grounded the opinion in an Institute of Medicine (IOM) report that concluded that "[T]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.   Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  However, the examiner's reliance on the comment that the lack of current supporting evidence is because the necessary research had not been done is not the same as a finding that such a relationship could not exist. 

Finally, the October 2013 remand ordered that a general medical examination should be scheduled to assess the Veteran's unemployability due to service-connected disabilities.  This examination was not completed, and the RO indicated in the July 2017 supplemental statement of the case that the issue was rendered moot by the 100 percent combined schedular rating in effect since May 7, 2007.  However, TDIU is potentially available for a single service-connected disability or less than all of his service-connected disabilities combined.  Bradley v. Peake, 22 Vet. App. 280 (2010).  Therefore, the medical opinion and consideration by the agency of original jurisdiction (AOJ) of the issue is necessary.  

Accordingly, these claims are REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA muscle examination to determine the current degree of severity of his service-connected left biceps disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished. 

3.  Then, the Veteran should be afforded a VA muscle examination to determine the current degree of severity of his service-connected left shoulder disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished. 

The joint involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Obtain another opinion from an audiologist as to the etiology of the Veteran's right ear hearing loss. 
The claims folder must be provided to and reviewed by the examiner in conjunction with the opinion.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss is etiologically related to military service, to specifically include consideration of the Veteran's own averred history of in-service noise exposure, as well as the documented in-service medical history. 

The VA examiner is also requested to consider in this regard the prior observation of the April 2009 VA audiological examiner that identified exposure to high risk noise in service (though not ultimately factoring this into an etiology determination). 
For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  The VA examiner is advised that the lack of a hearing loss disability in service is not a sufficient reason for a negative opinion. 
  
If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Thereafter, schedule the Veteran for another VA general medical examination in regard to his TDIU claim.               The claims folder must be made available for the examiner to review.  The examiner is then requested to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of any single service-connected disability.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.  Please note consideration of the March 2012 VA medical opinion already on file addressing the subject of employability.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

6.  Thereafter, readjudicate the claims remaining on appeal based upon all additional evidence received.  In doing so, the AOJ must consider whether another referral to the Director, Compensation and Pension Service regarding consideration for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in light of the findings at the most recent muscle and joint examinations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2017).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals





